Citation Nr: 0534902	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  02-20 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1973.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the Buffalo, 
New York, Department of Veterans' Affairs (VA), Regional 
Office (RO), which denied entitlement to the requested 
benefit.  In February 2002, the case was transferred to the 
jurisdiction of the Philadelphia, Pennsylvania, RO.  In 
November 2003, the veteran testified before the undersigned 
Veterans Law Judge at the Board.  In April 2004, this case 
was remanded, for further evidentiary development.  The case 
is again before the Board for appellate consideration.  


FINDING OF FACT

The veteran's subsequently diagnosed post-traumatic stress 
disorder is not shown to have its origins in his military 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

The veteran's claim was filed in May 2000.  In March 2001, he 
was sent a VCAA notification letter, which informed him what 
he must submit to establish entitlement to the benefit 
sought, as well what evidence and information he should 
submit and what information or evidence VA would obtain in 
his behalf.  The rating action was then issued in October 
2001, which denied entitlement to the claim.  In April 2002, 
he was sent another VCAA letter, which again informed him of 
his and VA's duty in developing his claim, and which also 
told him to inform of VA of any evidence or information that 
could be obtained.  The October 2002 Statement of the case 
(SOC) contained the provisions of 38 C.F.R. § 3.159, the 
regulation that implemented the VCAA.

During his November 2003 personal hearing, the veteran was 
made aware that he could advise VA as to alternate sources in 
order to verify his claimed stressors.  He provided no such 
additional information.  He was then sent a Supplemental 
statement of the case (SSOC) in July 2005, which again 
included the provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran has been properly informed of 
the notification and assistance provisions of the VCAA and 
its implementing regulation, 38 C.F.R. § 3.159.  All the 
above notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, at 125.

Applicable Laws and Regulations

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

According to the specifically applicable regulation, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2005).

In cases where non-combat personal assault is alleged, it is 
conceded that the records may not provide objective or 
supportive evidence of the alleged stressor.  Therefore, it 
is essential to develop alternative sources of information.  
In these cases, the following provisions of MANUAL M21-1, 
Part III, § 5.14(d) must be applied:

PTSD Claims Based on Personal Assault
(1)  Veterans claiming service connection for disability 
due to an in-service personal assault face unique 
problems documenting their claims.  Personal assault is 
an event of human design that threatens or inflicts harm.  
Examples of this are rape, physical assault, domestic 
battering, robbery, mugging, and stalking.  Although 
these incidents are most often thought of as involving 
female veterans, male veterans may also be involved.  
Care must be taken to tailor development for a male or 
female veteran.  These incidents are often violent and 
may lead to the development of PTSD secondary to personal 
assault.
(2)  Because assault is an extremely personal and 
sensitive issue, many incidents of personal assault are 
not officially reported, and victims of this type of in-
service trauma may find it difficult to produce evidence 
to support the occurrence of the stressor.  Therefore, 
alternative evidence must be sought.
(3)  To service connect PTSD, there must be credible 
evidence to support the veteran's assertion that the 
stressful event occurred.  This does not mean that the 
evidence actually proves that the incident occurred, 
rather that there be at least an approximate balance of 
positive and negative evidence that it occurred.
(4)  Review the claim and all attached documents.  
Develop for SMRs and MPRJ information as needed.
(a)  Service records not normally requested may be 
needed to develop this type of claim.  Responses to 
the development letter requesting details concerning 
the personal assault may identify additional 
information sources.  These include:
?	A rape crisis center or center for domestic 
abuse, 
?	A counseling facility, 
?	A health clinic, 
?	Family members or roommates, 
?	A faculty member, 
?	Civilian police reports, 
?	Medical reports from civilian physicians or 
caregivers, 
?	A chaplain or clergy 
?	Fellow service persons, or 
?	Personal diaries or journals. 
(b)  Obtain any reports from the military police, 
shore patrol, provost marshal's office, or other 
military law enforcement.  Development may include 
phone, telefax, e-mail, or correspondence as long as 
documented in the file. 
(5)  Identifying possible sources of alternative evidence 
will require that you ask the veteran for information 
concerning the incident.  This should be done as 
compassionately as possible in order to avoid further 
traumatization.  The PTSD stressor development letter 
used by regional offices to solicit details concerning a 
combat stressful incident is inappropriate for this type 
of PTSD claim.  Select the personal assault option from 
the PTSD Special Issue screen in MAP-D for this type of 
claim. 
(6)  Rating Veterans Service Representatives (RVSRs) must 
carefully evaluate all the available evidence.  If the 
military record contains no documentation that a personal 
assault occurred, alternative evidence might still 
establish an in-service stressful incident.  Behavior 
changes that occurred at the time of the incident may 
indicate the occurrence of an in-service stressor.  
Examples of behavior changes that might indicate a 
stressor are (but are not limited to):
(a)  Visits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific 
ailment;
(b)  Sudden requests that the veteran's military 
occupational series or duty assignment be changed 
without other justification;
(c)  Lay statements indicating increased use or abuse 
of leave without an apparent reason such as family 
obligations or family illness;
(d)  Changes in performance and performance 
evaluations;
(e)  Lay statements describing episodes of 
depression, panic attacks or anxiety but no 
identifiable reasons for the episodes;
(f)  Increased or decreased use of prescription 
medications;
(g)  Increased use of over-the-counter medications;
(h)  Evidence of substance abuse such as alcohol or 
drugs;
(i)  Increased disregard for military or civilian 
authority;
(j)  Obsessive behavior such as overeating or 
undereating;
(k)  Pregnancy tests around the time of the incident;
(l)  Increased interest in tests for HIV or sexually 
transmitted diseases;
(m)  Unexplained economic or social behavior changes;
(n)  Treatment for physical injuries around the time 
of the claimed trauma but not reported as a result of 
the trauma;
(o)  Breakup of a primary relationship.
(7)  In personal assault claims, secondary evidence may 
need interpretation by a clinician, especially if it 
involves behavior changes. Evidence that documents such 
behavior changes may require interpretation in 
relationship to the medical diagnosis by a 
neuropsychiatric physician.
See also Patton v. West, 12 Vet. App. 272 (1999).

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The veteran provided a statement concerning several alleged 
in-service stressors.  He stated that in the late summer or 
early fall of 1968 a soldier he slightly knew, who had just 
returned from Vietnam to Ft. Benning, went berserk and cut 
the heads off three men with an axe.  He stated that he had 
seen one of the bodies, but he did not know the name of that 
soldier or the names of the other victims.  In the summer of 
1968, during a training exercise, he saw six men who had 
suffocated in an APC as it was trying to cross a river.  In 
1971, he stated that a black soldier had beaten a white 
soldier to death with an ash tray.  In the fall of 1971, when 
acting as the Commanding Officer's driver, he witnessed the 
bombing of the headquarters building.  His job was to get the 
Commanding Officer out of the area, so he did not know of any 
casualties.  He referred to repeated racial discrimination 
and harassment, to the point of being denied housing for 
himself and his family, and having his pay withheld.  He said 
that he had discovered that one of his superiors was a KKK 
grand wizard.  He stated that he himself was outspoken, and 
had been singled out for racial discrimination.  He stated 
during his November 2003 hearing that investigators had been 
sent to Germany from Washington, D.C., to investigate the 
harassment which had been occurring, but he stated that no 
records could now be found.

The veteran's service medical records are completely silent 
as to any complaints of, or treatment for, any psychiatric 
disorders.  The entrance and the separation examinations 
noted that he was psychiatrically within normal limits.

In January 2001, the U. S. Armed Services Center for Research 
of Unit Records (USASCRUR) replied to VA's request to verify 
the veteran's claimed stressors.  That agency stated that it 
could not verify any of his reported stressors, noting that 
information concerning criminal investigations should be 
directed to the U.S. Army Crime Records Center.  In April 
2001, the U.S. Army Crime Records Center, U.S. Army Criminal 
Investigation Command, responded that it had no records 
pertinent to the information requested.

The veteran submitted voluminous VA treatment records 
developed between 1999 and 2001.  These showed that he was 
admitted to Domiciliary care for alcohol and drug 
rehabilitation.  He had a 30-year history of alocohol abuse 
and a 10-year history of cocaine abuse.  He was noted to have 
used heroin in the past.  A VA hospital report covering April 
6 to April 27, 2000, contains diagnoses of alcohol and 
cocaine dependence.  Psychological testing conducted on June 
30, 2000, concluded that the veteran had noncombat PTSD 
(assuming there were stressors of sufficient intensity in his 
history to justify the diagnosis).  

The veteran was afforded a VA examination in May 2002.  He 
claimed that he had had trouble with authority ever since his 
release from service; he also reported depression because of 
various events in service.  He stated that he had been 
admitted for the treatment of PTSD, but the examiner noted 
that he had been treated for alcohol and drug rehabilitation.  
His last cocaine use had been 6 months after his release from 
rehabilitation, and he was still drinking on occasion.  He 
again noted that there were repeated racial conflicts in 
service, with constant fights erupting between black and 
white soldiers.  He reiterated his claimed stressors.  He 
said that he had been considered to be an outspoken person in 
service, and had been dealt with accordingly.  The mental 
status examination noted that his speech and manner were 
appropriate, and he was responsive to questions.  He said 
that he was killing himself with drugs and alcohol in order 
to self-medicate.  The examiner felt that his reports of 
racial discrimination and harassment had some merit.  The 
examiner then stated the following:

My impression is that the harsh racial experiences 
in the service conceivably shaped and induced his 
substance use problems and attitude problems.  
However, it is unclear how much of his longstanding 
substance use problems since the service and 
Personality Disorder play a role in his subsequent 
life problems.  If one were to put together a case 
for PTSD, it may be said that he has traumatic 
memories of racial harassment.  It is unclear to 
what extent they now upset and interfere with his 
life.  Evidently he thinks of them from time to 
time.  These are recurrent problems.  Hyperarousal 
problems might be his emotionality and his 
quickness to upset when he thinks about these 
problems, although he does not give any extensive 
details on this matter.  He stated that he had some 
stress management and some hypnosis to deal with 
these problems while at Bath VA.  Avoidance 
problems or symptoms may be noted in his staying 
away from people at this time.  Some of this is to 
avoid relapse to substances.  Overall, I would 
suggest giving him the benefit of the doubt.

The examiner then diagnosed mild PTSD.

The veteran then submitted additional VA treatment records 
developed between 2001 and 2004.  They contained diagnoses 
of, and treatment for, PTSD.  He was seen for a psychiatric 
consultation in June 2004.  He stated that he had been 
"clean" from 2000 until November 2002, when he had begun to 
use drugs again.  He had been taking medication given to him 
at the Philadelphia VA Medical Center for anxiety, 
irritability, and trouble sleeping.  He denied any previous 
treatment.  The mental status examination noted that he was 
neatly and appropriately dressed.  He was somewhat brusque 
and irritable, but he generally attempted to cooperate.  He 
was oriented in three spheres, and his memory was generally 
intact.  His speech was clear in stream and content.  There 
were no delusions and no psychotic thought processes.  His 
impulse control was impaired by history, his affect was a bit 
touchy, and his mood was somewhat subdued.  He denied 
homicidal or suicidal ideations.  His insight was lacking, 
and his judgment was poor.  The Axis I diagnoses were cocaine 
dependence, history of opioid dependence, alcohol dependence, 
and adjustment disorder with anxiety and depression. 

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for PTSD has not 
been established.  The Board is well aware that there are 
diagnoses of PTSD in the record.  However, the record 
contains no objective evidence that any of the claimed 
stressors occurred.  The veteran has stated that he was 
subjected to intense racial discrimination and harassment in 
service.  He also referred to several incidents that had 
occurred, such as a soldier beheading three others with an 
axe, several soldiers suffocating in an APC, and a black 
soldier beating a white soldier to death with an ashtray.  
Because the veteran was not engaged in combat, we may not 
presume the existence of stressors; there must be evidence 
which corroborates the claimed stressors.  See West v. Brown, 
7 Vet. App. 70, 76 (1994) (where "the veteran did not engage 
in combat with the enemy . . . the veteran's lay testimony, 
by itself, will not be enough to establish the occurrence of 
the alleged stressor.")  Rather, it must be corroborated by 
independent evidence of record.

Such corroboration of stressor(s) is not present in this 
case.  The veteran was asked to provide information about any 
alternative sources that could corroborate his reported 
stressors; and he did not provide such information.  
Significantly, the veteran had suggested at his November 2003 
hearing that investigators had been sent to Germany in 
response to the racial discrimination; however, no records 
pertaining to such an investigation have been found.  In 
addition, the U.S. Army Criminal Investigation Command was 
not able to confirm any of the violent incidents he referred 
to in his September 2000 stressor statement.  Therefore, no 
stressor has been verified.  Accordingly, even though there 
may be a diagnosis of PTSD in the record, it cannot be 
related to service in the absence of verification or other 
documentatary support of one or more corroborated stressors.  
Based upon this evidence, service connection for PTSD cannot 
be awarded.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


